Title: Petition of the Boston Town Meeting to King George III, 4 April 1769
From: Adams, John,Boston Town Meeting
To: George III,Boston Gazette (newspaper)


     
     Boston, 4 April 1769. MS not found. Printed Boston Gazette, 24 July 1769. At the town meeting of 13 March, the selectmen reported the “steps” they had taken “for vindicating the Character of the Inhabitants” against the charges which had led to Boston’s quasi-occupation by royal forces. The town then appointed a special committee to “consider what may be still necessary to be done for vindication of the Town.” James Otis, Samuel Adams, Thomas Cushing, Richard Dana, Joseph Warren, and JA were assigned this duty. The committee made its report on 4 April, presenting “the Draft of a Petition and Address to his Majesty.” The town accepted the draft unanimously and ordered that a copy be sent to Isaac Barré. (Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 272–274; for a discussion of the selectmen’s role in “vindicating” the town in early 1769, see Franklin, PapersThe Papers of Benjamin Franklin, ed. Leonard W. Labaree, William B. Willcox (from vol. 15), and others, New Haven, 1959– ., 16:43–45; the letter to Barré enclosing the petition is printed in Samuel Adams, WritingsThe Writings of Samuel Adams, ed. Harry Alonzo Cushing, New York and London, 1904–1908; 4 vols., 1:332–336.)
     The petition reaffirmed Bostonians’ devotion to the Crown and minimized the significance of the demonstrations against the customs commissioners in 1768. After describing their vain attempts to learn the nature of the charges which had persuaded the King to station troops in the town, the petitioners closed with the request that George III would “be graciously pleased to give Orders that the Town may be favor’d with Governor Bernard’s Letters, the Memorials of the Commissioners of the Customs here, and other papers which must so deeply affect their most important Interests: That they may have the Justice of being heard, upon Notice by Council, upon any Matters of Charge that may have been bro’t against them; and of laying before your Majesty, and the whole Nation what they may have to offer in their Vindication.” JA’s contribution to the petition has not been ascertained.
     The town meeting did not order publication of the petition at the time of its adoption. However, on 4 July the town accepted, and ordered to be printed, a resolution which described the petition to the King in great detail. Only after the publication of the 4 July resolve did the petition appear in the local press (Boston Gazette, 10 and 24 July 1769). Isaac Barré presented the petition to George III on 2 June, but no acknowledg­ment of the appeal has been found (Barré to James Otis, 20 July 1769, Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 298–299).
    